Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2015 (U.S. 2015/0366546), in view of Daon (U.S. 2013/0131505), in further view of Bao (CN 107296645), in further view of Weidner (U.S. 2017/0143287).
	Regarding claim 1, Kamen 2015 teaches (Figures 1 & 4) a system (100) for management of a biopsy apparatus (Paragraph 0026), the system comprising:
an imaging device (107) having a radiation source and a detector operative to obtain a plurality of images of an object to be biopsied by the biopsy apparatus;
a controller (109) in electronic communication with the imaging device and operative to:
receive the plurality of images (401); and
generate a contour of the object based at least in part on the plurality of images (403).

Daon teaches (Figures 2 & 8B) a controller (210) in electronic communication with the imaging device and operative to:
determine, based at least in part on the contour, if the biopsy apparatus will contact the object during biopsy of the object (Paragraph 0058, 0062); and
generate an indicator (826) upon determining that the biopsy apparatus will contact the object (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the biopsy needle location and indicator features taught by Daon with the system, apparatus, controller, and contour generation taught by Kamen 2015.  This would give additional functionality to the contour generated by the controller by allowing the user to know whether or not the biopsy needle will reach its intended target.
However, Kamen 2015 in view of Daon fail to disclose measuring the distance to a target site and comparing it to the length of a probe.
Bao teaches determining a length Lt (path length d; Page 21, Lines 875-876) of a distance between a target site (target point O; Page 21, Line 856) within the object and a point along the contour corresponding to a point on the border of the object through which the probe will penetrate (point P; Page 21, Line 875), and using this measurement to select a length L~ of a probe (length of the puncture needle; Page 21, Lines 855-859) guided by the biopsy apparatus (Page 22, Lines 884-887).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the depth determination feature taught by Bao to the apparatus taught by Kamen 2015 in view of Daon.  Bao teaches calculating the distance to the target 
However, Kamen 2015 in view of Daon, in further view of Bao, fail to disclose that the biopsy apparatus has a radiation source and detector, and the plurality of images comprises the stereo pair of images.
Weidner teaches (Figure 1):
the biopsy apparatus (arrangement 10, Paragraph 0044) has a radiation source (x-ray source 1, Paragraph 0044) and a detector (x-ray detector 6, Paragraph 0044), and
the plurality of images comprises a stereo pair of images including a first image and a second image, wherein the first image is acquired with the radiation source at a first position with the radiation rays intercepting the detector at a first angle, wherein the second image is acquired with the radiation source at a second position with the radiation rays intercepting the detector at a second angle, and wherein the first angle and the second angle have same magnitude but different signs (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Weidner into the system taught by Kamen 2015 in view of Daon, in further view of Bao.  The radiation source and detector apply this system to the field of CT imaging, and capturing the stereo pair of images further helps the system to locate the object in the tissue.
Regarding claim 2, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but Kamen 2015 fails to disclose an indicator.
Daon teaches the indicator is at least one of an audio indicator and a visual indicator (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the audio or visual indicator disclosed by Daon into the 
Regarding claim 3, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1.  Kamen 2015 further teaches the controller is further operative to:
restrict biopsy of the object.
Kamen 2015 fails to disclose a method for the apparatus to determine whether the needle will contact the object.
Daon teaches the biopsy apparatus can determine that the biopsy apparatus will contact the object (Paragraphs 0062-0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teachings of Daon to the ability to restrict biopsy of the object taught by Kamen 2015.  This would have utilized the positional relationship between the needle and the object in order to restrict the biopsy if at an undesirable position.
Regarding claim 5, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1.  Kamen 2015 further teaches the contour is a three-dimensional (3D) contour (Paragraph 0032).
Regarding claim 6, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but Kamen 2015 fails to disclose a method to determine if the probe will contact the object.
Daon teaches the controller determines that the biopsy apparatus will contact the object during biopsy of the object if a portion of a body of the biopsy apparatus will penetrate the contour before a probe guided by the biopsy apparatus would reach a target site within the object (Paragraphs 0062-0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of Daon with the biopsy system taught by Kamen 
Regarding claim 10, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1.  Kamen 2015 further teaches the controller is further operative to:
generate a trajectory for the biopsy apparatus to follow for biopsy of the object (Paragraph 0030).
Regarding claim 12, Kamen 2015 teaches (Figures 1 & 4) a method for management of a biopsy apparatus (Paragraph 0026), the method comprising:
obtaining a plurality of of an object to be biopsied by the biopsy apparatus (401);
receiving the plurality of images at a controller (109); and
generating, via the controller, a contour of the object based at least in part on the plurality of images (403).
Kamen 2015 fails to teach the ability for the controller to determine contact between the object and apparatus based in part of the contour, as well as generate an indicator if contact is expected.
Daon teaches (Figures 2 & 8B) a method for management of a biopsy apparatus the method comprising:
determining, via the controller (210), if the biopsy apparatus will contact the object during biopsy of the object based at least in part on the contour (Paragraph 0058, 0062); and
generating, via the controller, a contact indicator (826) upon determining that the biopsy apparatus will contact the object (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the biopsy needle location and indicator features taught by Daon with the system, apparatus, controller, and contour generation taught by Kamen 2015.  This would 
However, Kamen 2015 in view of Daon fail to disclose measuring the distance to a target site and comparing it to the length of a probe.
Bao teaches determining a length Lt (path length d; Page 21, Lines 875-876) of a distance between a target site (target point O; Page 21, Line 856) within the object and a point along the contour corresponding to a point on the border of the object through which the probe will penetrate (point P; Page 21, Line 875), and using this measurement to select a length L~ of a probe (length of the puncture needle; Page 21, Lines 855-859) guided by the biopsy apparatus (Page 22, Lines 884-887).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the depth determination feature taught by Bao to the method taught by Kamen 2015 in view of Daon.  Bao teaches calculating the distance to the target point from the skin’s surface, and determining whether the length of the selected needle is suitable for the procedure.
However, Kamen 2015 in view of Daon, in further view of Bao, fail to disclose that the biopsy apparatus has a radiation source and detector, and the plurality of images comprises the stereo pair of images.
Weidner teaches (Figure 1):
the biopsy apparatus (arrangement 10, Paragraph 0044) has a radiation source (x-ray source 1, Paragraph 0044) and a detector (x-ray detector 6, Paragraph 0044), and
the plurality of images comprises a stereo pair of images including a first image and a second image, wherein the first image is acquired with the radiation source at a first position with the radiation rays intercepting the detector at a first angle, wherein the second image is acquired with the radiation 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Weidner into the system taught by Kamen 2015 in view of Daon, in further view of Bao.  The radiation source and detector apply this system to the field of CT imaging, and capturing the stereo pair of images further helps the system to locate the object in the tissue.
Regarding claim 13, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but Kamen 2015 fails to disclose an indicator.
Daon teaches generating, via the controller, the contact indicator comprises:
sounding an audio indicator (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an audio indicator taught by Daon for the indicator taught by Kamen 2015 in view of Daon, in further view of Bao.  This would provide auditory feedback to the user upon the apparatus contacting the object.
Regarding claim 14, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but Kamen 2015 fails to disclose an indicator.
Daon teaches generating, via the controller, the contact indicator comprises:
displaying a visual indicator (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a visual indicator taught by Daon for the indicator taught by Kamen 2015 in view of Daon, in further view of Bao.  This would provide visual feedback to the user upon the apparatus contacting the object.

restrict biopsy of the object.
Kamen 2015 fails to disclose a method for the apparatus to determine whether the needle will contact the object.
Daon teaches the biopsy apparatus can determine that the biopsy apparatus will contact the object (Paragraphs 0062-0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teachings of Daon to the ability to restrict biopsy of the object taught by Kamen 2015.  This would have utilized the positional relationship between the needle and the object in order to restrict the biopsy if at an undesirable position.
Claims 4, 7-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2015 as modified and as applied to claims 1 & 12, above, in further view of Kamen 2013 (U.S. 2013/0324841).
Regarding claim 4, Kamen 2015 as modified teaches the system of claim 1, but fails to disclose the contour being two-dimensional.
Kamen 2013 teaches (Figure 3, Paragraph 0021) the contour is a two-dimensional (2D) contour (312, 314).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the two-dimensional contour taught by Kamen 2013 with the system and apparatus taught by Kamen 2015 in view of Daon, in further view of Bao.  This would give the user the option to view images in either two or three dimensions.
Regarding claim 7, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose acquiring a two-dimensional pair of images.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated acquiring a two-dimensional pair of images taught by Kamen 2013 into the system taught by Kamen 2015 in view of Daon, in further view of Bao.  Doing so would allow the object to be visualized in 3D by using multiple 2D images.
Regarding claim 8, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose the scout images.
Kamen 2013 teaches (Figures 6-7) the plurality of images are scout images (602, 702, Paragraphs 0036-0038).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the use of scout images taught by Kamen 2013 with the system taught by Kamen 2015 in view of Doan, in further view of Bao.  Using scout images allows to set a first position and reference point when developing a 3D model via tomosynthesis.
Regarding claim 9, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose the images can be acquired via tomosynthesis.
Kamen 2013 teaches the plurality of images are acquired in accordance with a three-dimensional (3D) tomosynthesis image acquisition (Paragraph 0020-0021, 0025).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied tomosynthesis image acquisition taught by Kamen 2013 to the ultrasound system taught by Kamen 2015 in view of Daon, in further view of Bao.  This would give the apparatus another imaging modality by which to acquire images.
Regarding claim 16, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but fails to disclose the scout images.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the use of scout images taught by Kamen 2013 with the system taught by Kamen 2015 in view of Doan, in further view of Bao.  Using scout images allows to set a first position and reference point when developing a 3D model via tomosynthesis.
Regarding claim 17, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but fails to disclose the images can be acquired via tomosynthesis.
Kamen 2013 teaches obtaining the plurality of images of an object to be biopsied by the biopsy apparatus is accomplished via a tomosynthesis image acquisition (Paragraph 0020-0021, 0025).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied tomosynthesis image acquisition taught by Kamen 2013 to the ultrasound system taught by Kamen 2015 in view of Daon, in further view of Bao.  This would give the apparatus another imaging modality by which to acquire images.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2015 as modified and as applied to claim 1 above,  in further view of Caluser (U.S. 2015/0182191).
Regarding claim 11, Kamen 2015 as modified teaches the system of claim 1, but fails to disclose that the system has application with mammography.
Caluser teaches the object is a breast and the imaging system is a mammography imaging system (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the system taught by Kamen 2015 in view of Doan, in further view of Bao to the field of mammography as taught by Caluser.  Doing so would expand the technology into another field and provide a new method to biopsy breast tissue.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2013, in view of Daon, in further view of Bao, in further view of Weidner.
Regarding claim 18, Kamen 2013 teaches (Figures 3 & 9) a non-transitory computer readable medium (902, Claims 22-31) storing instructions that adapt a controller to:
receive a plurality of images of an object to be biopsied by a biopsy apparatus (314, Paragraph 0033) having a radiation source and a detector; and
generate a contour of the object based at least in part on the plurality of images (302, Paragraphs 0024-0025).
Kamen 2013 fails to disclose the ability for the controller to determine contact between the object and apparatus based in part on the contour, as well as generate an indicator if contact is expected.
Daon teaches (Figure 2 & 8B):
determining, based at least in part on the contour, if the biopsy apparatus will contact the object during biopsy of the object (Paragraph 0058, 0061); and
generating a contact indicator (826) upon determining that the biopsy apparatus will contact the object (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the biopsy needle location and indicator features taught by Daon into the computer readable medium taught by Kamen 2013.  This would give the computer readable medium additional functionality by allowing the user to know whether or not the biopsy needle will reach its intended target.
However, Kamen 2013 in view of Daon fail to disclose measuring the distance to a target site and comparing it to the length of a probe.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the depth determination feature taught by Bao to the apparatus taught by Kamen 2013 in view of Daon.  Bao teaches calculating the distance to the target point from the skin’s surface, and determining whether the length of the selected needle is suitable for the procedure.
However, Kamen 2015 in view of Daon, in further view of Bao, fail to disclose that the biopsy apparatus has a radiation source and detector, and the plurality of images comprises the stereo pair of images.
Weidner teaches (Figure 1):
the biopsy apparatus (arrangement 10, Paragraph 0044) has a radiation source (x-ray source 1, Paragraph 0044) and a detector (x-ray detector 6, Paragraph 0044), and
the plurality of images comprises a stereo pair of images including a first image and a second image, wherein the first image is acquired with the radiation source at a first position with the radiation rays intercepting the detector at a first angle, wherein the second image is acquired with the radiation source at a second position with the radiation rays intercepting the detector at a second angle, and wherein the first angle and the second angle have same magnitude but different signs (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Weidner into the system taught by Kamen 2015 in view of Daon, in further view of Bao.  The radiation source and detector apply this 
Regarding claim 19, Kamen 2013 in view of Daon, in further view of Bao teaches the non-transitory computer readable medium of claim 18.  Kamen 2013 further teaches (Figure 3) each of the plurality of images forms part of a two-dimensional (2D) pair of images of the object (Paragraph 0021-0022).
Regarding claim 20, Kamen 2013 in view of Daon, in further view of Bao teaches the non-transitory computer readable medium of claim 18.  Kamen 2013 further (Figures 6-7) teaches the plurality of images are scout images (602, 702, Paragraphs 0036-0038).
Response to Amendment
Applicant’s arguments with respect to claim(s) 1, 12, & 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793             

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793